EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on October 7, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wray on October 18, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows: 
See: listing of claims commencing on the following page.

 This listing of claims will replace all prior version, and listings, of claims in the application.

1.	(Currently amended)  An [[A]]apparatus comprising a scent vapor delivery liquid reservoir  whereby the membrane emits scent vapor to surrounding air, wherein some or all of the walls of the reservoir are transparent to light, and wherein the reservoir further comprises an interior surface having a surface tension energy gradient for the scent liquid contained within the reservoir, such that[[,]] when in contact with the scent liquid, the interior surface transmits incident light, and changes light reflectivity and emission when there is less liquid therein, enabling the scent liquid volume contained by the reservoir to be gauged by the lightreflectivity and emission viewed outside of the reservoir.

	2.	(Currently amended)  The apparatus of claim 1, wherein[[,]] the interior surface creates the surface tension energy gradient[[s]] for the scent liquid such that when the interior surface is covered or bared by the scent liquid, light passing through or reflecting off surfaces inside of thereservoir enables viewing of the scent liquid covering part of the membrane therein, thereby enabling the scent liquid contained in the reservoir to be a progressing visual gauge as the scent liquid volume changes by the size and position or pattern of the scent liquidcovering the part of the membrane inside the reservoir.

3.	(Currently amended) The apparatus of claim 1, wherein when incident light enters the reservoir and meets within the reservoir, the light passes deeper into and is absorbed by the scent liquid, or the light transmits through the reservoir and, when liquid departs from the surfaces, the light reflects and scatters from , changing the light reflectivity and emission[[s]] from the reservoir.

4.	(Currently amended) The apparatus of claim 1, wherein when incident light enters the reservoir and meets within the reservoir, the light reflects or is absorbed by the scent liquid, and when the scent liquid departs from the surfaces, the light travels more deeply into the reservoir and reflects or scatters deeper within the membrane, changing the lightreflectivity and emission[[s]] from the reservoir.

5.	(Currently amended) The apparatus of claim 1, wherein the scent of the emitted vapor is an arthropod attractant, a repellent or a scent mask.

6.	(Currently amended) The apparatus of claim 1, wherein some or all of the walls of the reservoir , and retro-reflect or scatter light when the walls are not in contact with the scent liquid.

7.	(Currently amended) The apparatus of claim 1, wherein the[[ ,]] interior surface interferes with light such that color changes of the transmitted or reflected light occur between when inner surfaces of the walls of the reservoir are wet or dry of the scent liquid.
8.	(Currently amended) The apparatus of claim 1, wherein the scent liquid
reservoir is contained within a porous container having a window, which enables the liquid reservoir to be viewable.

9.	(Currently amended) The apparatus of claim 1, wherein the liquid reservoir is contained within a porous container having a window, and the apparatus[[,]] furthercomprises, which enables the scent liquid in the liquid reservoir to be viewable by light reflections.

10.	(Currently amended) The apparatus of claim 1, wherein the liquid reservoir is contained within a porous container having a window, and the apparatus[[,]] furthercomprises , which enables the scent liquid in the liquid reservoir to be viewable by light reflections from the reservoir.

11.	(Currently amended) The apparatus of claim 1, wherein the liquid reservoir is contained within a porous container having a window, and the apparatus[[,]] furthercomprises , which enables the scent liquid volume in the liquid reservoir to be viewable by light emitted from the light source through the reservoir.

12.	(Currently amended) The apparatus of claim 11, wherein the light source is a light diffuser,a light reflector, an electrically stimulated light source, a a scintillator, a fluorescer, a thermo-luminescent material, a chemi-luminescent material, sunlight, an incandescent source, or a light emitting diode[[s]].

13-16. (Cancelled)

17.	(Currently amended) The apparatus of claim 1, wherein the reservoir further includes one or more additional materials therein which are porous, powdered, or faceted, and which are insoluble in the scent fluid, and the membrane walls, or the additional materials scent fluid and the porous, powdered, or faceted material, or the membrane[[s]] 

18.	(Currently amended) The apparatus of claim 1, wherein the reservoir further includes one or more inserted components, and wherein the one or more inserted components or the membrane walls include a surface treatment comprising: a or a texturing of surfaces of the one or more inserted components with features smaller than 4 microns or a forming of pores in the membrane walls or the one or more inserted components smaller than 4 microns, or a coating[[s]] on the membrane[[s]] walls or the one or more inserted components, whereby a  is produced from  resulting from the surface treatment, and whereby  reflectivity and emission the constructive interference.
19.	(Currently amended) The apparatus of claim 1, wherein the interior surface having the surface tension energy gradient[[s]]is asymmetric within the liquid reservoir

20.	(Currently amended) The apparatus of claim 1,further comprising a dye[[ is]] infused into the scent liquid.

21.	(Currently amended) The apparatus of claim 20, wherein the dye infused into the scent liquid is a fluorescent dye, quantum dots, a scintillator, a phosphor, a chemi-luminescent dye, or a thermo-luminescent dye.

22.	(Cancelled) 

23.	(Currently amended) The apparatus of claim 1, wherein the scent liquid further includes surfactants added thereto, whereby the scent liquid modifies the surface tension energy gradient between the interior surface of the reservoir, such that the such that the 

24-37. (Cancelled)

Allowable Subject Matter
Claims 1-12, 17-21 and 23 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	The prior art, alone or in combination, did not show or teach an apparatus including a reservoir containing a scent liquid, wherein some or all of the walls thereof comprise a membrane that is molecular diffusion permeable to the scent liquid, whereby the membrane emits scent vapor to surrounding air, and wherein the reservoir includes an interior surface having a surface tension energy gradient for the scent liquid contained in the reservoir, such that when in contact with the scent liquid, the interior surface transmits incident light, and changes light reflectivity and emission when there is less liquid in the reservoir, enabling a volume of scent liquid contained by the reservoir to be gauged by light reflectivity and emission viewed outside the reservoir, as set forth in claim 1.
	It is noted that while the previously applied prior art to Martens (USPN 7,188,780) appears to be similar to the claimed apparatus, the device of Martens operates by using a pressure gradient between the inside region of the reservoir and atmospheric pressure, as opposed to the surface tension energy gradient of the interior surface set forth in claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752